                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                             Plaintiff,                                               8:17CR15

            vs.
                                                                                       ORDER
 LARRY L. BORYCA,

                             Defendant.


           The defendant appeared before the court on May 13, 2019 regarding a Petition for Action on Conditions
of Pretrial Release [Filing No. 149]. The Petition was filed because U.S. Probation and Pretrial Services was
requesting that an additional condition be added to Defendant’s Conditions of Release. Richard McWilliams
represented the defendant. Donald Kleine represented the government. A hearing was held, and evidence was
adduced. After consideration of the parties’ evidence and arguments, the Court finds that the additional condition
that U.S. Probation and Pretrial Services has requested should be added to Defendant’s Conditions of Release.


           IT IS THEREFORE ORDERED that the following condition is added to Defendant’s Conditions of
Release:


           Make a full disclosure of his/her finances and submit to an audit of his/her financial documents,
           at the request of the supervising officer. The defendant is prohibited from incurring new credit
           charges or opening addition lines of credit without the approval of the supervising officer. The
           defendant is prohibited from making purchases more than $500 without the prior approval of
           the supervising officer. The defendant is prohibited from transferring or selling any assets
           without the prior approval of the supervising officer.


           Dated this 13th day of May, 2019.

                                                               BY THE COURT:

                                                               s/ Susan M. Bazis
                                                               United States Magistrate Judge
